Case 5:09-cv-00086-RWS Document 127 Filed 05/14/20 Page 1 of 2 PageID #: 2380



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 MOISES SANDOVAL MENDOZA,                          §
                                                   §
                                                   §   CIVIL ACTION NO. 5:09-CV-00086-RWS
                Plaintiff,                         §
                                                   §
 v.                                                §
                                                   §
 NATHANIEL QUARTERMAN, DIR OF                      §
 TDCJ, RICK THALER, DIRECTOR TDCJ-                 §
 CID,                                              §

                Defendants.

                                             ORDER
       Before the Court is Petitioner Moises Sandoval Mendoza’s motion for a certificate of

appealability. Docket No. 107. “A state prisoner whose petition for a writ of habeas corpus is

denied by a federal district court does not enjoy an absolute right to appeal.” Buck v. Davis, 137

S. Ct. 759, 773 (2017). Instead, under 28 U.S.C. § 2253(c)(1), he must first obtain a certificate of

appealability (“COA”) from a circuit justice or judge. Id.

       This Court previously granted a certificate of appealability (COA) on four claims in

Mendoza’s original petition. Docket No. 71. Mendoza appealed. The Fifth Circuit stayed

Mendoza’s appeal and remanded in part, but retained jurisdiction over the case. The Fifth Circuit

did not specify, and this Court is unsure, whether a ruling on a new certificate of appealability is

required. However, to the extent that a new certificate of appeal is required for the Court’s review

on remand, such certificate is DENIED.

       A certificate of appealability may issue only if a petitioner has made a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

petitioner need only show that “jurists of reason could disagree with the district court’s resolution
Case 5:09-cv-00086-RWS Document 127 Filed 05/14/20 Page 2 of 2 PageID #: 2381



of his constitutional claims or that jurists could conclude the issues presented are adequate to

deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). The

Supreme Court recently emphasized that the COA inquiry “is not coextensive with merits analysis”

and “should be decided without ‘full consideration of the factual or legal bases adduced in support

of the claims.’ ” Buck v. Davis, 137 S. Ct. 759, 773 (2017) (quoting Miller-El, 537 U.S. at 336).

Moreover, “[w]hen the district court denied relief on procedural grounds, the petitioner seeking a

COA must further show that ‘jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.’ ” Rhoades v. Davis, 852 F.3d 422, 427 (5th Cir. 2017)

(quoting Gonzalez v. Thaler, 565 U.S. 134, 140-141 (2012)).

       In this case, reasonable jurists could not debate the denial of Mendoza’s procedurally
    .
defaulted ineffective assistance of trial counsel claims or find that the issues presented are adequate

to deserve encouragement to proceed further. Accordingly, the Court finds that Mendoza is not

entitled to a certificate of appealability as to these claims. However, this order should not alter the

Court’s original certification of the four claims over which the Fifth Circuit retains jurisdiction. It

is accordingly

       ORDERED that Mendoza’s motion for a certificate of appealability (Docket No. 107) is

DENIED.

       So ORDERED and SIGNED this 14th day of May, 2020.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE
